Citation Nr: 0717179	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for panic disorder with 
agoraphobia (claimed as anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1970.

This appeal is from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

In March 2005, the veteran requested a hearing before a 
Veterans Law Judge (Travel Board).  In January 2006, he asked 
for a local hearing in El Paso instead of the Travel Board 
hearing.  However, in April 2007 he did appear and testify at 
a videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., and it appears that his 
request for a hearing has been satisfied.
 
The issues of service connection for depression and anxiety 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA provided notice of the degree of disability 
and of the effective date elements of the veteran's claim in 
a March 2006 letter that post-dated the most recent RO 
adjudication of the claim.  However, the belated notice does 
not prejudice his case, because the Board is denying the 
claim for service connection, thus rendering moot any 
question as to assignment of ratings or of an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2004, prior to the initial adjudication 
by the RO, addressing the claim at issue.  The letter 
informed the veteran of the requirements of a successful 
claims for service connection, including those aspects unique 
to claims for PTSD, i.e., of establishing current disability, 
incurrence or aggravation of disease or injury or occurrence 
of an event in service, and a link between current disability 
and service.  He was informed of his and VA's respective 
duties in obtaining evidence and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The content and timing of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  VA 
examination and medical opinion was performed and obtained in 
December 2004.  The veteran has not reported the existence of 
any evidence other than the evidence of record.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Regulation prescribes the first element of proof of service 
connection for PTSD: "Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; 
. . . ."  38 C.F.R. § 3.304(f) (2006).  The veteran's claim 
must fail, because he has not established the first element 
of proof of service connection.  There is no diagnosis of 
PTSD of record.

The veteran sought private treatment at East Side Medical 
Center in January 2002 for nervousness and sweating.  The 
examiner's impression was anxiety or panic attacks.  The 
examiner prescribed Paxil.  Subsequent records of January and 
February 2002 state the diagnosis as panic attacks; the 
treating physician increased the dosage of Paxil.  The 
veteran's April 2007 testimony is consistent with these 
records, neither adding nor contradicting the information in 
them.

VA psychiatric outpatient treatment records of June 2002 to 
May 2004 reveal ongoing psychiatric treatment of the veteran.  
On initial mental health clinic intake, the veteran reported 
sleep disruptions and recurring dreams of experiences in 
Vietnam.  After psychological testing and clinical interview 
in July 2002 in which the veteran described his symptoms and 
their onset, the examiner diagnosed panic disorder with 
agoraphobia and major depression, single episode.  This 
diagnosis persisted through the available records.  In 
September 2003, the diagnosis was panic disorder with 
agoraphobia, in good remission on medication; an October 2003 
outpatient depression screening was negative.

VA compensation examination in December 2004 comprised review 
of the veteran's claims file and VA treatment records and 
clinical interview.  The examiner diagnosed panic disorder 
with agoraphobia per history.  The examiner opined the 
veteran does not have PTSD.

A May 2004 statement from the veteran's wife described his 
panic attacks.  To the extent the statement intended to 
establish a current diagnosis of PTSD, it is not competent 
evidence for that purpose.  Lay persons, lacking medical 
expertise, cannot diagnose mental disorder, and their 
statements asserting diagnoses are not competent evidence for 
that purpose.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The veteran testified in April 2007 that he did not know if 
any physician had ever diagnosed PTSD.  His representative 
argued that the veteran did not distinguish among PTSD, 
anxiety, and depression, and therefore VA should acknowledge 
they are the same and award service connection on that basis.  
In his October 2004 notice of disagreement, the veteran 
stated, "My recurring dreams brought about anxiety and 
depression thus falling under PTSD!"

The Board construes the veteran's statement as asserting that 
his dreams of Vietnam prove he has PTSD, and that anxiety and 
depression must be caused by PTSD.  For the reasons his 
wife's statement is not medical evidence, his lay beliefs 
about the diagnostic significance of his dreams or of any 
other symptoms is not competent evidence of PTSD.  Espiritu, 
2 Vet. App. 492.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service).  The evidence is devoid of a diagnosis of 
PTSD.  The veteran cannot win a claim for compensation for 
disability caused by a mental disorder the preponderance of 
the evidence shows he does not have.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (claim for disability 
compensation denied because veteran not disabled).

Whereas the claim must fail for lack of a diagnosis of PTSD, 
this decision does not reach the question whether events the 
veteran alleged happened in Vietnam actually occurred.  See 
38 C.F.R. § 3.304(f) (2006).  Without competent evidence the 
veteran has PTSD, the result must be the same, even if the 
occurrence of alleged events were proven undebatably.

Whereas the preponderance of the evidence is against the 
veteran's claim, it must be denied.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran's October 2004 notice of disagreement (NOD) 
reasonably can be read to express disagreement with the 
August 2004 denial of service connection for depression and 
anxiety.  Although the NOD explicitly stated an appeal from 
the denial of service connection for PTSD, the remainder of 
the statement indicates the veteran sees the claims as 
commingled.  His representative has argued the same in the 
March 2007 Statement of Accredited Representative in Appealed 
Case and in the April 2007 hearing.  Reading all of a 
claimant's statements broadly, an appeal comprises all issues 
raised prior to an appellate decision.  EF v. Derwinski, 1 
Vet. App. 324 (1991).

The January 2005 statement of the case (SOC) addressed only 
the PTSD claim.  VA must provide the veteran an SOC on the 
other issues for which he disagreed with the rating decision.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.26 (2006).  
When the Board finds an appellant has filed an NOD with a 
rating decision, and VA has not issued a responsive SOC, the 
Board must remand the case for the agency of original 
jurisdiction to issue the requisite SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the claims of entitlement to 
service connection for depression and a 
panic disorder with agoraphobia (claimed 
as anxiety).  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal 
on these issues.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


